DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 21 June 2022 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, it unclear what is meant by “both edge portions of the panel protection portion”. As shown in Fig. 1, the panel protection portion would have a middle and four edge portions.
With respect to claim 5, the phrase “is 700 μm or more and 1000 μm or less” is unclear, as the width cannot simultaneously be both 700 μm and 1000 μm. This phrasing also appears in the specification.
With respect to claim 6, the phrase “is 100 μm or more and 300 μm or less” is unclear, as the height cannot simultaneously be both 100 μm and 300 μm. This phrasing also appears in the specification.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0012] recites: “In the radiation detector, a width of the panel protection portion may be 700 μm or more and 1000 μm or less.” The width cannot simultaneously be both 700 μm and 1000 μm.
Paragraph [0013] recites: “In the radiation detector, a height of the panel protection portion may be 100 μm or more and 300 μm or less. The height cannot simultaneously be both 100 μm and 300 μm.
Paragraph [0028] recites: “Angle 6 is in the range of 20 degrees or more and 80 degrees or less”. The angle cannot simultaneously be both 20 degrees and 80 degrees.
Paragraph [0031] recites: “More specifically, the height d1 of the resin frame 9 is 100 μm or more. In addition, the height dl of the resin frame 9 is 300  μm or less. The height cannot be both 100 and 300 μm.
Further, paragraph [0031] recites: “a width d2 of the resin frame 9 is 700 μm or more. The width d2 of the resin frame 9 is 1000 μm or less.” The width cannot simultaneously be 700 and 1000 μm.
Paragraph [0083] recites: “The width of the resin frame 9 is 700 μm or more and 1000 μm or less.” The width cannot simultaneously be 700 μm and 1000 μm.
Paragraph [0084] recites: “The height of the resin frame 9 is 100 μm or more and 300 μm or less. The height cannot simultaneously be 100 and 300 μm.
Paragraph [0100] recites: “The length g3 is, for example, 80 μm or more and 250 μm or less. The length cannot simultaneously be 80 and 250 μm.
Paragraph [0107] recites: “The height of the extending portion 24 is 80 μm or more and 250 μm or less.” The height cannot simultaneously be 80 and 250 μm.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-3 and 7-12 are allowed.
Claims 4-6 would be allowable for reasons of dependency if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) set forth above.
The following is a statement of reasons for the indication of allowable subject matter: 
Kurebayashi (US 2016/0245931 A1, cited by Applicant) discloses a radiation detector (abstract) comprising a photodetection panel having a light receiving portion including a plurality of photoelectric conversion elements arranged two-dimensionally (3a) and a plurality of bonding pads electrically connected to the photoelectric conversion elements and disposed outside the light receiving portion (5, par. [0032]) ; a scintillator layer (8a), a protective film on the scintillator (13), and a groove continuous with the outer edge of the scintillator film (9a), which is formed with a laser beam method (par. [0044].
With respect to claim 1, Kurebayashi fails to disclose or reasonably suggest: groove which includes: a pre-irradiation portion formed by performing scanning along the panel protection portion while increasing energy of a laser beam to a value larger than threshold energy from a value smaller than the threshold energy at which the scintillator protective film can be cut; a main irradiation portion formed by performing scanning along the panel protection portion while maintaining the energy of the laser beam at a value larger than the threshold energy; and a post-irradiation portion formed by performing scanning along the panel protection portion while decreasing the energy of the laser beam from a value larger than the threshold energy to a value smaller than the threshold energy.
With respect to claim 7, Kurebayashi fails to disclose or reasonably suggest: a step of cutting the scintillator protective film which includes: a pre-irradiation step of performing scanning along the panel protection portion while increasing energy of the laser beam to a value larger than threshold energy from a value smaller than the threshold energy at which the scintillator protective film can be cut; a main irradiation step of performing scanning along the panel protection portion while maintaining the energy of the laser beam at a value larger than the threshold energy; and a post-irradiation step of performing scanning along the panel protection portion while decreasing the energy of the laser beam from a value larger than the threshold energy to a value smaller than the threshold energy.
Claims 2, 3, and 8-12 are allowable for reasons of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	8 December 2022